The difference between the amounts of the mortgages stated in the memorandum and the actual unpaid balances due *681thereon constituted a material variation. However, that did not make the contract incomplete. Equity may mould its relief to the exigencies of the case and may compel defendant to complete the agreement contained in the memorandum by requiring that he take a purchase-money third mortgage in the sum of $3,155, the sum of $1,105 payable according to the terms contained in the first mortgage, and the sum of $2,050 payable according to the terms of the second mortgage; or, if defendant consents, the second mortgage, over which he seems to have control, may be increased to $7,605. The memorandum is otherwise sufficient. Carswell, Acting P. J., Johnston and MacCrate, JJ., concur; Adel and Wenzel, JJ., dissent and vote to affirm the judgment.